Case 3:17-cv-01017-BEN-JLB Document 106 Filed 03/02/21 PageID.8240 Page 1 of 1

                                                                            FILED
                     UNITED STATES COURT OF APPEALS                           MAR 2 2021

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




  VIRGINIA DUNCAN; RICHARD                        No.   19-55376
  LEWIS; PATRICK LOVETTE; DAVID
  MARGUGLIO; CHRISTOPHER                          D.C. No.
  WADDELL; CALIFORNIA RIFLE &                     3:17-cv-01017-BEN-JLB
  PISTOL ASSOCIATION, INC., a                     Southern District of California,
  California corporation,                         San Diego

              Plaintiffs-Appellees,
                                                  ORDER
  v.

  XAVIER BECERRA, in his official
  capacity as Attorney General of the State
  of California,

              Defendant-Appellant.


 Before: THOMAS, Chief Judge

       The prior order scheduling oral argument is vacated. Virtual en banc oral

 argument is rescheduled to take place during the week of June 21, 2021. The

 specific date and and time will be determined by separate order. For further

 information or special requests regarding scheduling, please contact Deputy Clerk

 Paul Keller at paul_keller@ca9.uscourts.gov or (206) 224-2236.

       The filing requirement in the prior order remains in effect.
